Mr. Justice Leech delivered the opinion of the court: The declaration filed by the Illinois State Journal, claimant, sets forth that on April 5,1923, the Department of Public Works and Buildings, Division of Printing, State of Illinois, issued order No. 85581, to the Illinois State Journal for the following: Print and Bind: 1000 copies annual report of the ' Illinois Beekeepers’ Association, 22nd Annual Report, 32nd Annual Meeting, size 6x9, bind in red cloth, English finish; order signed by the Superintendent of Printing, H. L. Williamson; that above work was finished and delivered to the State of Illinois, Division of Beekeepers’ Association during the month of June, 1923; bill for this work made in triplicate and delivered to the department for payment; that the Bee- . keepers’ Association overlooked paying this account and that the funds available were turned back to the treasury; that the price for said work was at the regular contract price and that the State of Illinois on account thereof is justly indebted to claimant in the sum of $597.07. The Attorney General of the State of Illinois filed herein his consent to the payment of award as follows: The Attorney General has had this case investigated by the Superintendent of the Division of Printing, in the Department of Public Works and Buildings. The information furnished the Attorney General is that on April 5,1923, an order was given, No. 85581, directed to the claimant, authorizing the printing and binding of one thousand copies of said report; said report ' was printed and delivered to A. C. Baxter, president of said association on or about July 12, 1923, and on July 19, 1923, the Superintendent of the Division of Printing approved the invoice of the claimant and forwarded same to the Illinois Beekeepers’ Association to be vouchered and on August 21, 1923, the Superintendent of the Division of Printing received voucher No. 69 from said Beekeepers’ Association and same was forwarded to the Department of Finance for payment but through an error the said bill was not paid and the appropriation therefor lapsed. The facts show the claimant to be entitled to the amount alleged in the declaration and the Superintendent of the Division of Printing assures the court that the bill is correct and-that an award should be made. The court therefore awards the claimant the sum of $597.07.